Exhibit 10.3

PLACEMENT AGENCY AGREEMENT

July 26, 2019

Raymond James & Associates, Inc.

277 Park Avenue, Suite 410

New York, New York 10172

Ladies and Gentlemen:

Ziopharm Oncology, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions of this Placement Agency Agreement (the
“Agreement”) and the Issuance Agreement (defined below), to (i) issue and sell
to certain investors (each, a “Purchaser” and collectively, the “Purchasers”)
warrants (the “Warrants”) to purchase up to 15,015,152 shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”) and
(ii) facilitate the exercise of certain warrants to purchase shares of Common
Stock, which the Company issued to the Purchasers on or about November 13, 2018
(such transactions described in (i) and (ii), the “Transactions”). The shares of
Common Stock issuable upon exercise of the Warrants are referred to herein as
the “Warrant Shares.” The Warrants and the Warrant Shares are referred to
herein, collectively, as the “Securities.” The Company desires to engage Raymond
James & Associates, Inc. as the exclusive placement agent in connection with the
Transactions.

The Company hereby confirms its agreement with you as follows:

Section 1. Agreement to Act as Placement Agent.

(a) On the basis of the representations, warranties and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement, Raymond James & Associates, Inc. shall be the Company’s exclusive
placement agent (in such capacity, the “Placement Agent”), acting on a
reasonable efforts basis, in connection with the issuance and sale by the
Company of the Securities to the Purchasers in a private placement exempt from
registration under the Securities Act of 1933, as amended (the “Securities
Act”), pursuant to Section 4(a)(2) thereof, with the terms of the offering to be
subject to market conditions and negotiations among the Company, the Placement
Agent and the prospective Purchasers (such offering shall be referred to herein
as the “Offering”). As compensation for services rendered, and provided that any
of the Securities are sold to Purchasers in the Offering, on the Closing Date
(as defined in Section 1(c) hereof) of the Offering, the Company shall pay to
the Placement Agent an amount in the aggregate equal to one million dollars
($1,000,000) (the “Placement Fee”). The Placement Agent will not receive any
fees in connection with the exercise of the Warrants. The sale of the Securities
shall be made pursuant to the securities issuance agreement in the form included
as Exhibit A hereto (the “Issuance Agreement”) on the terms described therein.
The Company shall have the sole right to accept offers to purchase the
Securities and may reject any such offer in whole or in part.

(b) This Agreement shall not give rise to any commitment by the Placement Agent
to purchase any of the Securities, and the Placement Agent shall have no
authority to bind the Company to accept offers to purchase the Securities. The
Placement Agent shall act on a reasonable efforts basis and does not guarantee
that it will be able to raise new capital in the Offering. The Placement Agent
may retain other brokers or dealers to act as sub-agents on its behalf in
connection with the Offering, the fees of which shall be paid out of the
Placement Fee. Prior to the earlier of (i) the date on which this Agreement is
terminated and (ii) the Closing Date, the Company shall not, without the prior
written consent of the Placement Agent, solicit or accept offers to purchase
Securities (other than pursuant to the exercise of options or warrants to
purchase Common Stock that are outstanding at the date hereof) otherwise than
through the Placement Agent in accordance herewith.

 

-1-



--------------------------------------------------------------------------------

(c) Payment of the purchase price for (in accordance with the Issuance
Agreement), and delivery of, the Securities shall be made at a closing (the
“Closing”) at the offices of Cooley LLP, counsel for the Company, located at 500
Boylston Street, Boston, MA 02116, promptly following the satisfaction of all
conditions for Closing set forth in the Issuance Agreement (the “Closing
Conditions”) or on such later date or at such different location as the parties
shall agree in writing, but not prior to or later than the third Business Day
(as defined herein) after, the date that the Closing Conditions have been
satisfied or waived by the appropriate party (such date of payment and delivery
being herein called the “Closing Date”). All such actions taken at the Closing
shall be deemed to have occurred simultaneously. No Warrants which the Company
has agreed to sell pursuant to this Agreement and the Issuance Agreement shall
be deemed to have been purchased and paid for, or sold by the Company, until
such Warrants shall have been delivered to the Purchaser thereof against payment
therefor by such Purchaser. If the Company shall default in its obligations to
deliver the Warrants to a Purchaser whose offer it has accepted, the Company
shall indemnify and hold the Placement Agent harmless against any loss, claim or
damage incurred by the Placement Agent arising from or as a result of such
default by the Company. “Business Day” shall mean any day other than a Saturday,
a Sunday or a legal holiday or a day on which banking institutions or trust
companies are authorized or obligated by law to close in New York City or Boston
Massachusetts.

(d) On the Closing Date, (i) the Company shall deliver, or cause to be
delivered, the Warrants to the Purchasers or their designees, and the Purchasers
shall deliver, or cause to be delivered, the purchase price for their respective
Warrants to the Company pursuant to the terms of the Issuance Agreement and
(ii) the Company will wire the amount owed to the Placement Agent as provided in
this Agreement.

(e)The Securities shall be registered in such names and in such denominations as
the Placement Agent shall request by written notice to the Company.

(f) The Securities shall bear an appropriate restrictive legend referring to the
fact that the Securities were sold in reliance upon the exemption from
registration under the Securities Act provided by Section 4(a)(2) thereof. At
such time as the registration statement filed by the Company pursuant to the
Issuance Agreement (the “Resale Registration Statement”) becomes effective, the
Company shall deliver to the Company’s transfer agent written instructions in
proper form to the effect that, notwithstanding any legend that is set forth in
any certificate or certificates representing any of the Securities being
purchased pursuant to the Issuance Agreement, the Company’s transfer agent can
implement and effect any proposed sale by the Purchasers of any of such
Securities if such proposed sale is under the Resale Registration Statement and
is accompanied by a separate certificate of subsequent sale from the applicable
Purchaser in the form prescribed under the Issuance Agreement certifying that
(A) the Securities are being sold in accordance with the Resale Registration
Statement, the Securities Act and applicable state securities or Blue Sky laws
and (B) the prospectus delivery requirements under the Securities Act have been
satisfied.

Section 2. Representations, Warranties and Agreements of the Company.

Except as disclosed in the reports, schedules, forms, statements and other
documents filed by the Company under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, and any amendment filed
in relation thereto, being collectively referred to herein as the “SEC
Reports”), which disclosures qualify these representations and warranties in
their entirety, the Company hereby represents,

 

-2-



--------------------------------------------------------------------------------

warrants and covenants to the Placement Agent as of the date hereof, and as of
the Closing Date, as follows:

(a) Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and the Company is qualified to do business as a
foreign corporation in each jurisdiction in which qualification is required,
except where failure to so qualify would not have a Material Adverse Effect (as
defined herein). Each of the Company’s subsidiaries (each, a “Subsidiary” and
collectively, the “Subsidiaries”) is a direct or indirect wholly owned
subsidiary of the Company. Each Subsidiary is duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation and is
qualified to do business as a foreign corporation in each jurisdiction in which
qualification is required, except where failure to so qualify would not have a
Material Adverse Effect.

(b) Authorized Capital Stock. As of March 31, 2019, the Company had duly
authorized and validly issued outstanding capitalization as set forth in the SEC
Reports. The issued and outstanding shares of Common Stock have been duly
authorized and validly issued, are fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, were not issued
in violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities, and conform in all material respects to the
description contained in the SEC Reports. The Subsidiaries do not have
outstanding any options to purchase, or any preemptive rights or other rights to
subscribe for or to purchase, any securities or obligations convertible into, or
any contracts or commitments to issue or sell, shares of its capital stock or
any such options, rights, convertible securities or obligations. With respect to
each of the Subsidiaries (i) all the issued and outstanding shares of such
Subsidiary’s capital stock have been duly authorized and validly issued, are
fully paid and nonassessable, have been issued in compliance with all federal
and state securities laws, were not issued in violation of or subject to any
preemptive rights or other rights to subscribe for or purchase securities, and
(ii) there are no outstanding options to purchase, or any preemptive rights or
other rights to subscribe for or to purchase, any securities or obligations
convertible into, or any contracts or commitments to issue or sell, shares of
such Subsidiary’s capital stock or any such options, rights, convertible
securities or obligations.

(c) Issuance, Sale and Delivery of the Warrants. The Securities being purchased
pursuant to the Issuance Agreement have been duly authorized and, when issued,
delivered and paid for in the manner set forth in the Issuance Agreement, and
with respect to the Warrant Shares, upon payment of the exercise price pursuant
to the terms of the Warrants, will be validly issued, fully paid and
nonassessable. The Warrant Shares have been duly and validly reserved from the
Company’s authorized capital stock. No stockholder of the Company has any right
to require the Company to register the sale of any capital stock owned by such
stockholder under the Resale Registration Statement. No further approval or
authority of the stockholders or the Board of Directors of the Company will be
required for the issuance and sale of the Warrants to be sold by the Company as
contemplated in the Issuance Agreement.

(d) Due Execution, Delivery and Performance of the Agreement. The Company has
full legal right, corporate power and authority to enter into this Agreement and
the Issuance Agreement and perform the transactions contemplated hereby and
thereby. This Agreement and the Issuance Agreement have been duly authorized,
executed and delivered by the Company. This Agreement and the Issuance Agreement
constitute legal, valid and binding agreements of the Company, enforceable
against the Company in accordance with their terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application relating to or affecting the enforcement of
creditors’ rights and the application of equitable principles relating to the
availability of remedies, and except as rights to indemnity or contribution,
including but not limited to, indemnification provisions set forth in Section 6
hereof may be limited by federal or state securities law

 

-3-



--------------------------------------------------------------------------------

or the public policy underlying such laws. The execution and performance of this
Agreement and the Issuance Agreement by the Company and the consummation of the
transactions herein and therein contemplated will not violate any provision of
the certificate of incorporation or bylaws of the Company or the organizational
documents of any Subsidiary and will not result in the creation of any lien,
charge, security interest or encumbrance upon any assets of the Company or any
Subsidiary pursuant to the terms or provisions of, or will not conflict with,
result in the breach or violation of, or constitute, either by itself or upon
notice or the passage of time or both, a default under any agreement, mortgage,
deed of trust, lease, franchise, license, indenture, permit or other instrument
to which the Company or any Subsidiary is a party or by which the Company or any
Subsidiary or their respective properties may be bound or affected and in each
case that would have a Material Adverse Effect or any statute or any
authorization, judgment, decree, order, rule or regulation of any court or any
regulatory body, administrative agency or other governmental agency or body
applicable to the Company or any Subsidiary or any of their respective
properties. No consent, approval, authorization or other order of any court,
regulatory body, administrative agency or other governmental agency or body is
required for the execution and delivery of this Agreement, the Issuance
Agreement or the consummation of the transactions contemplated herein and
therein, except for compliance with the Blue Sky laws and federal securities
laws applicable to the offering of the Warrants. For the purposes of this
Agreement, the term “Material Adverse Effect” shall mean a material adverse
effect on the condition (financial or otherwise), properties, business,
prospects or results of operations of the Company and its Subsidiaries, taken as
a whole, except any of the following, either alone or in combination, shall not
be deemed a Material Adverse Effect: (i) effects caused by changes or
circumstances affecting general economic or political conditions or conditions
in securities markets or that are generally applicable to the industry in which
the Company or its Subsidiaries operate, provided that such effects do not
adversely affect the Company and its Subsidiaries, taken as a whole, in a
disproportionate manner, or (ii) effects caused by any event, occurrence or
condition resulting from or relating to the taking of any action in accordance
with this Agreement and the Issuance Agreement.

(e) Accountants. RSM US LLP, who have certified certain financial statements of
the Company, whose report is included in the SEC Reports, are registered
independent public accountants as required by the Securities Act and the rules
and regulations promulgated thereunder and by the rules of the Public Accounting
Oversight Board.

(f) No Defaults or Consents. Neither the execution, delivery and performance of
this Agreement or any Issuance Agreement by the Company nor the consummation of
any of the transactions contemplated hereby or thereby (including, without
limitation, the issuance and sale by the Company of the Warrants) will give rise
to a right to terminate or accelerate the due date of any payment due under, or
conflict with or result in the breach of any term or provision of, or constitute
a default (or an event which with notice or lapse of time or both would
constitute a default) under, except such defaults that individually or in the
aggregate would not cause a Material Adverse Effect, or require any consent or
waiver under, or result in the execution or imposition of any lien, charge or
encumbrance upon any properties or assets of the Company or its Subsidiaries
pursuant to the terms of, any indenture, mortgage, deed of trust or other
agreement or instrument to which the Company or any of its Subsidiaries is a
party or by which either the Company or its Subsidiaries or any of its or their
properties or businesses is bound, or any franchise, license, permit, judgment,
decree, order, statute, rule or regulation applicable to the Company or any of
its Subsidiaries or violate any provision of the charter or by-laws of the
Company or any of its Subsidiaries, except for such consents or waivers which
have already been obtained and are in full force and effect.

(g) Contracts. Each contract that is material to the business of the Company and
its Subsidiaries has been duly and validly authorized, executed and delivered by
the Company or such Subsidiary, as applicable, and constitute the legal, valid
and binding agreements of the Company or such

 

-4-



--------------------------------------------------------------------------------

Subsidiary, as applicable, enforceable by and against it in accordance with
their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to enforcement of creditors’ rights generally, and general equitable principles
relating to the availability of remedies, and except as rights to indemnity or
contribution may be limited by federal or state securities laws and the public
policy underlying such laws.

(h) No Actions. There are no legal or governmental actions, suits or proceedings
pending or, to the Company’s knowledge, threatened against the Company or any
Subsidiary before or by any court, regulatory body or administrative agency or
any other governmental agency or body, domestic, or foreign, which actions,
suits or proceedings, individually or in the aggregate, might reasonably be
expected to have a Material Adverse Effect; and no labor disturbance by the
employees of the Company or its Subsidiaries exists or, to the knowledge of the
Company, is imminent, that might reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any Subsidiary is a party to or subject
to the provisions of any injunction, judgment, decree or order of any court,
regulatory body, administrative agency or other governmental agency or body that
might have a Material Adverse Effect.

(i) Properties. The Company and each Subsidiary has good and marketable title to
all the properties and assets described as owned by it in the SEC Reports, free
and clear of all liens, mortgages, pledges, or encumbrances of any kind except
those that are not material in amount and do not adversely affect the use made
and proposed to be made of such property by the Company or its Subsidiaries. The
Company and each Subsidiary holds its leased properties under valid and binding
leases. The Company and any Subsidiary owns or leases all such properties as are
necessary to its operations as now conducted.

(j) No Material Adverse Change. Except as described in the SEC Reports, since
March 31, 2019 (i) the Company and its Subsidiaries have not incurred any
material liabilities or obligations, indirect, or contingent, or entered into
any material agreement or other transaction, in each case that are not or is not
in the ordinary course of business of the Company or its Subsidiaries; (ii) the
Company and its Subsidiaries have not sustained any material loss or
interference with their businesses or properties from fire, flood, windstorm,
accident or other calamity not covered by insurance; (iii) the Company and its
Subsidiaries have not paid or declared any cash dividends or other cash
distributions with respect to their capital stock and none of the Company or any
Subsidiary is in default in the payment of principal or interest on any
outstanding debt obligations; (iv) there has not been any change in the capital
stock of the Company or its Subsidiaries other than the sale of the Warrants
pursuant to the Issuance Agreement and shares or options issued pursuant to
employee equity incentive plans or purchase plans approved by the Company’s
Board of Directors, or indebtedness material to the Company or its Subsidiaries
(other than in the ordinary course of business and any required scheduled
payments); and (v) there has not occurred any event that has caused or could
reasonably be expected to cause a Material Adverse Effect.

(k) Regulatory Authority. Except, in each case, where such event could not,
individually or in the aggregate, reasonably be expect to have a Material
Adverse Effect, the Company and each of its Subsidiaries: (i) has not received
any unresolved U.S. Food and Drug Administration (“FDA”) or similar governmental
agency or body (“Governmental Authority”) written notice of inspectional
observations, Form 483, written notice of adverse filing, warning letter,
untitled letter or other similar correspondence or notice from the FDA, or any
other court or arbitrator or federal, state, local or foreign governmental or
regulatory authority, alleging or asserting material noncompliance with the
Federal Food, Drug and Cosmetic Act (21 U.S.C. § 301 et seq.), or received any
written requests or requirements to make material changes to its products by the
FDA or any other Governmental Authority; (ii) is and has been in compliance with
applicable health care laws, including, the Federal Food, Drug and Cosmetic Act
(21 U.S.C. § 301 et seq.), the federal Anti-kickback Statute (42 U.S.C. §
1320a-7b(b)), the civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the
criminal False Claims Law (42 U.S.C. § 1320a-7b(a)), the Civil

 

-5-



--------------------------------------------------------------------------------

Monetary Penalties Law (42 U.S.C. § 1320a-7a), the Physician Payment Sunshine
Act (42 U.S.C. § 1320a-7h), all criminal laws relating to health care fraud and
abuse, including but not limited to 18 U.S.C. Sections 286 and 287, and the
health care fraud criminal provisions under the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. § 1320d et seq.) (“HIPAA”), the exclusion
laws (42 U.S.C. § 1320a-7), Medicare (Title XVIII of the Social Security Act),
Medicaid (Title XIX of the Social Security Act), HIPAA, as amended by the Health
Information Technology for Economic and Clinical Health Act of 2009, and the
regulations promulgated pursuant to such laws, and comparable state laws, and
all other foreign, federal, state and local laws relating to the regulation of
the Company and its Subsidiaries (collectively, “Health Care Laws”); (iii) has
not engaged in activities which are, as applicable, cause for false claims
liability, civil penalties, or mandatory or permissive exclusion from Medicare,
Medicaid, or any other state health care program or federal health care program;
(iv) possesses all governmental permits and supplements or amendments thereto
required by any such Health Care Laws and/or to carry on its businesses as
currently conducted as described in the SEC Reports (“Authorizations”), and such
Authorizations are valid and in full force and effect and neither the Company
nor any of its Subsidiaries is in violation of any term of any such
Authorizations; (v) has not received written notice of any ongoing claim,
action, suit, proceeding, hearing, enforcement, investigation, arbitration or
other action from any Governmental Authority alleging that any product,
operation or activity is in material violation of any Health Care Laws or
Authorizations and has no knowledge that any such Governmental Authority has
threatened any such claim, litigation, arbitration, action, suit, investigation
or proceeding; (vi) has not received written notice that any Governmental
Authority has taken, is taking or intends to take action to limit, suspend,
modify or revoke any Authorizations and has no knowledge that any such
Governmental Authority has threatened such action; (vii) has filed, obtained,
maintained or submitted all reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments thereto as required
by any Health Care Laws or Authorizations and all such reports, documents,
forms, notices, applications, records, claims, submissions and supplements or
amendments were complete, correct and not misleading on the date filed (or were
corrected or supplemented by a subsequent submission); (viii) is not a party to
any corporate integrity agreement, deferred prosecution agreement, monitoring
agreement, consent decree, settlement order, or similar agreements, or has any
reporting obligations pursuant to any such agreement, plan or correction or
other remedial measure entered into with any Governmental Authority; (ix) has
not, nor has any officer, director, employee, agent or, to the knowledge of the
Company or any Subsidiary, any distributor of the Company or any Subsidiary,
made an untrue statement of a material fact or a fraudulent statement to the FDA
or any other Governmental Authority, failed to disclose a material fact required
to be disclosed to the FDA or any other Governmental Authority, or committed an
act, made a statement, or failed to make a statement, in each such case, related
to the business of the Company or its Subsidiaries that, at the time such
disclosure was made, would reasonably be expected to provide a basis for the FDA
to invoke its policy respecting “Fraud, Untrue Statements of Material Facts,
Bribery, and Illegal Gratuities,” set forth in 56 Fed. Reg. 46191 (September 10,
1991) or for the FDA or any other Governmental Authority to invoke any similar
policy; (x) has not, nor has any officer, director, employee, or, to the
knowledge of the Company or any Subsidiary, any agent or distributor of the
Company or any Subsidiary, been debarred or convicted of any crime or engaged in
any conduct for which debarment is mandated by 21 U.S.C. § 335a(a) or any
similar law or authorized by 21 U.S.C. § 335a(b) or any similar law applicable
in other jurisdictions in which the Company’s products or Subsidiary’s product
candidates are sold or intended by the Company to be sold; and (xi) neither the
Company, its Subsidiaries nor their officers, directors, employees, agents or
contractors has been or is currently debarred, suspended or excluded from
participation in the Medicare and Medicaid programs or any other state or
federal health care program.

 

-6-



--------------------------------------------------------------------------------

(l) Intellectual Property. The Company and its Subsidiaries own, or have
obtained valid and enforceable licenses for, or other rights to use, the
inventions, patent applications, patents, trademarks (both registered and
unregistered), tradenames, service names, copyrights, trade secrets and other
proprietary information described in the SEC Reports as being owned or licensed
by them or which are necessary for the conduct of their respective businesses as
currently conducted or as proposed to be conducted (including the
commercialization of products or services described in the SEC Reports as under
development), except where the failure to own, license or have such rights could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect (collectively, “Intellectual Property”); except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) there are no third parties who have or, to the Company’s
knowledge will be able to establish rights to any of Intellectual Property of
the Company or its Subsidiaries, except for, and to the extent of, the ownership
rights of the owners of the Intellectual Property which the SEC Reports disclose
are licensed to the Company or any of its Subsidiaries; (ii) to the Company’s
knowledge, there is no infringement by third parties of any Intellectual
Property; (iii) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others challenging the Company’s or its
Subsidiaries’ rights, as applicable, in or to any Intellectual Property, and the
Company and its Subsidiaries are unaware of any facts that could form a
reasonable basis for any such action, suit, proceeding or claim; (iv) there is
no pending or, to the Company’s knowledge, threatened action, suit, proceeding
or claim by others challenging the validity, enforceability or scope of any
Intellectual Property, and the Company is unaware of any facts that could form a
reasonable basis for any such action, suit, proceeding or claim; (v) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others that the Company or any of its Subsidiaries infringes or
otherwise violates (or would, upon the commercialization of any product or
service described in the SEC Reports as under development, infringe or violate)
any patent, trademark, tradename, service name, copyright, trade secret or other
proprietary rights of others, and the Company is unaware of any facts that could
form a reasonable basis for any such action, suit, proceeding or claim; (vi) the
Company and its Subsidiaries have complied in all material respects with the
terms of each agreement pursuant to which Intellectual Property has been
licensed to the Company or any of its Subsidiaries, and all such agreements are
in full force and effect; (vii) to the Company’s knowledge, there is no patent
or patent application that contains claims that interfere with the issued or
pending claims of any of the Intellectual Property or that challenges the
validity, enforceability or scope of any of the Intellectual Property; and
(viii) to the Company’s knowledge, there is no prior art that may render any
patent application within the Intellectual Property unpatentable that has not
been disclosed to the U.S. Patent and Trademark Office.

(m) Compliance. None of the Company nor its Subsidiaries have been advised, nor
do any of them have any reason to believe, that the Company and its Subsidiaries
are not conducting business in compliance with all applicable laws, rules and
regulations of the jurisdictions in which it is conducting business, including,
without limitation, all applicable local, state and federal environmental laws
and regulations, except where failure to be so in compliance would not have a
Material Adverse Effect.

(n) Taxes. The Company and its Subsidiaries have filed on a timely basis (giving
effect to extensions) all required federal, state and foreign income and
franchise tax returns and has paid or accrued all taxes shown as due thereon,
and none of the Company or any Subsidiary has knowledge of a tax deficiency that
has been or might be asserted or threatened against it that could have a
Material Adverse Effect. All tax liabilities accrued through the date hereof
have been adequately provided for on the books of the Company and its
Subsidiaries.

(o) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) that are required to be paid in connection with the
sale and transfer of the Warrants to be sold to the Purchasers pursuant to the
Issuance Agreement will have been, fully paid or provided for by the Company and
its Subsidiaries and all laws imposing such taxes will have been fully complied
with.

 

-7-



--------------------------------------------------------------------------------

(p) Investment Company. Neither the Company nor any Subsidiary is, and,
following the completion of the offering, will not be, an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended (the “Investment Company Act”), and the rules and regulations of the
Securities and Exchange Commission (the “SEC”) promulgated thereunder.

(q) Offering Materials. Neither the Company nor any Subsidiary has in the past
nor will it hereafter take any action independent of the Placement Agent to
sell, offer for sale or solicit offers to buy any securities of the Company or
its Subsidiaries that could result in the initial sale of the Warrants not being
exempt from the registration requirements of Section 5 of the Securities Act.

(r) Insurance. The Company and its Subsidiaries maintain insurance underwritten
by insurers of recognized financial responsibility, of the types and in the
amounts that such entities reasonably believe is adequate for their respective
businesses, including, but not limited to, insurance covering all real and
personal property owned or leased by such entities against theft, damage,
destruction, acts of vandalism and all other risks customarily insured against,
with such deductibles as are customary for companies in the same or similar
businesses, all of which insurance is in full force and effect.

(s) Related Party Transactions. No transaction has occurred between or among the
Company, on the one hand, and its affiliates, officers or directors on the other
hand, or between any Subsidiary, on the one hand, and its affiliates, officers
or directors on the other hand, that is required to have been described under
applicable securities laws in the SEC Reports, that is not so described in such
filings.

(t) Off-Balance Sheet Arrangements. There is no transaction, arrangement or
other relationship between the Company or any Subsidiary and an unconsolidated
or other off-balance sheet entity that is required to have been described under
applicable securities laws in the SEC Reports that is not so disclosed or that
otherwise would be reasonably likely to have a Material Adverse Effect. There
are no such transactions, arrangements or other relationships with the Company
or any Subsidiary that may create contingencies or liabilities that have not
been otherwise disclosed by the Company in the SEC Reports.

(u) Governmental Permits, Etc. The Company and each Subsidiary has all
franchises, licenses, certificates and other authorizations from such federal,
state or local government or governmental agency, department or body that are
currently necessary for the operation of the business of the Company and its
Subsidiaries as currently conducted, except where the failure to possess
currently such franchises, licenses, certificates and other authorizations is
not reasonably expected to have a Material Adverse Effect. Neither the Company
nor any Subsidiary has received any notice of proceedings relating to the
revocation or modification of any such permit that, if the subject of an
unfavorable decision, ruling or finding, could reasonably be expected to have a
Material Adverse Effect.

(v) Financial Statements. The financial statements of the Company, and the
related notes and schedules thereto, included in the SEC Reports fairly present
in all material respects the financial position, results of operations,
stockholders’ equity and cash flows of the Company at the dates and for the
periods specified therein. Such financial statements and the related notes and
schedules thereto have been prepared in accordance with generally accepted
accounting principles consistently applied throughout the periods involved
(except as otherwise noted therein) and all adjustments necessary for a fair
presentation in all material respects of results for such periods have been
made; provided, however, that the unaudited financial statements are subject to
normal year-end audit adjustments (which are not expected to be material) and do
not contain all footnotes required under generally accepted accounting
principles.

 

-8-



--------------------------------------------------------------------------------

(w) Listing Compliance. The Company complies with all requirements of the NASDAQ
Capital Market and shall cause the Warrant Shares to be approved for listing on
the NASDAQ Capital Market on the Closing Date.

(x) Internal Accounting Controls. The Company and each Subsidiary maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. The Company and each Subsidiary has
disclosure controls and procedures (as defined in Rules 13a 14 and 15d 14 under
the Exchange Act) that are designed to ensure that material information relating
to such entity is made known to such entity’s principal executive officer and
principal financial officer or persons performing similar functions. The Company
and each Subsidiary is otherwise in compliance in all material respects with all
applicable provisions of the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations promulgated thereunder.

(y) Foreign Corrupt Practices. Neither the Company, nor any Subsidiary, nor, to
the Company’s knowledge, any director, officer, agent, employee or other persons
acting on behalf of the Company or any Subsidiary has, in the course of its
actions for, or on behalf of, the Company (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

(z) OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
knowledge, any director, officer, agent, employee, affiliate or person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”), and the Company will not knowingly, directly or
indirectly, use the proceeds of the sale of the Warrants, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other person or entity, towards any sales or operations in any country
sanctioned by OFAC or for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

(aa) Money Laundering Laws. The operations of the Company and each Subsidiary
are and have been conducted at all times in material compliance with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and to the Company’s and its Subsidiary’s
knowledge, no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company and/or any
Subsidiary with respect to the Money Laundering Laws is pending or threatened.

(bb) Employee Relations. Neither the Company nor any Subsidiary is a party to
any collective bargaining agreement or employs any member of a union. The
Company and each Subsidiary believes that their relations with their employees
are good. No executive officer of the Company (as defined in Rule 501(f)
promulgated under the Securities Act) has notified the Company, as applicable,
that such officer intends to leave the Company or any Subsidiary, as applicable,
or otherwise terminate

 

-9-



--------------------------------------------------------------------------------

such officer’s employment with the Company or any Subsidiary, as applicable. To
the knowledge of the Company, no executive officer of the Company or any
Subsidiaries is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any Subsidiary to any liability with respect to any of
the foregoing matters.

(cc) ERISA. The Company and each Subsidiary is in compliance in all material
respects with all presently applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (herein called “ERISA”); no “reportable event” (as
defined in ERISA) has occurred with respect to any “pension plan” (as defined in
ERISA) for which the Company or its Subsidiaries would have any liability;
neither the Company nor its Subsidiaries have incurred and do not expect to
incur liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan”; or (ii) Sections 412 or 4971 of the
Internal Revenue Code of 1986, as amended, including the regulations and
published interpretations thereunder (the “Code”); and each “Pension Plan” for
which the Company or its Subsidiaries would have liability that is intended to
be qualified under Section 401(a) of the Code is so qualified in all material
respects and nothing has occurred, whether by action or by failure to act, which
would cause the loss of such qualification.

(dd) Environmental Matters. There has been no storage, disposal, generation,
manufacture, transportation, handling or treatment of toxic wastes, hazardous
wastes or hazardous substances by the Company or any Subsidiary (or, to the
knowledge of the Company, any of their predecessors in interest) at, upon or
from any of the property now or previously owned or leased by the Company or any
Subsidiary in violation in any material respect of any applicable law,
ordinance, rule, regulation, order, judgment, decree or permit or that would
require material remedial action under any applicable law, ordinance, rule,
regulation, order, judgment, decree or permit; there has been no material spill,
discharge, leak, emission, injection, escape, dumping or release of any kind
into such property or into the environment surrounding such property of any
toxic wastes, medical wastes, solid wastes, hazardous wastes or hazardous
substances due to or caused by the Company or any Subsidiary or with respect to
which the Company or any Subsidiary have knowledge; the terms “hazardous
wastes,” “toxic wastes,” “hazardous substances” and “medical wastes” shall have
the meanings specified in any applicable local, state, federal and foreign laws
or regulations with respect to environmental protection.

(ee) Integration; Other Issuances of Securities. Neither the Company nor its
Subsidiaries or any affiliates, nor any persons acting on its or their behalf,
has issued any shares of Common Stock or shares of any series of preferred stock
or other securities or instruments convertible into, exchangeable for or
otherwise entitling the holder thereof to acquire shares of Common Stock which
would be integrated with the sale of the Warrants to the Purchasers pursuant to
the Issuance Agreement (i) for purposes of the Securities Act and would thereby
result in the Warrants being sold to the Purchasers pursuant to the Issuance
Agreement not to be exempt from the registration requirements of the Securities
Act or (ii) for purposes of any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of any exchange
or automated quotation system on which any of the securities of the Company are
listed or designated, nor will the Company or its Subsidiaries or affiliates
take any action or steps that would require registration of any of the Warrants
under the Securities Act or cause the offering of the Warrants to be integrated
with other offerings. Assuming the accuracy of the representations and
warranties of Purchasers, the offer and sale of the Warrants by the Company to
the Purchasers pursuant to the Issuance Agreement will be exempt from the
registration requirements of the Securities Act.

 

-10-



--------------------------------------------------------------------------------

Section 3. Covenants.

The Company covenants and agrees with the Placement Agent as follows:

(a) Use of Proceeds. The Company shall use the net proceeds from the sale of the
Warrants to continue to advance its clinical programs and for working capital
and general corporate purposes.

(b) Stabilization. The Company will not take, directly or indirectly, any action
designed, or that might reasonably be expected to cause or result in, or that
will constitute, stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of any of the Securities.

(c) Investment Company Act. Neither the Company nor any Subsidiary shall invest
or otherwise use the proceeds received by the Company from its sale of the
Securities in such a manner as would require the Company to register as an
investment company under the Investment Company Act.

Section 4. Costs and Expenses.

The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay or reimburse if paid by
the Placement Agent all costs and expenses incident to the performance of the
Company’s obligations under this Agreement and in connection with the
transactions contemplated hereby, including but not limited to costs and
expenses of or relating to (i) the issue, sale and delivery of the Securities
including any stock or transfer taxes and stamp or similar duties payable upon
the sale, issuance or delivery of the Securities and any printing, delivery,
shipping of the certificates representing the Securities, (ii) the fees and
expenses of any transfer agent or registrar for the Securities, (iii) fees,
disbursements and other charges of counsel to the Company, (iv) listing fees for
the listing or quotation of the Warrant Shares on the NASDAQ Capital Market, and
(v) the costs and expenses of the Company that were advanced by the Placement
Agent in connection with the marketing of the Offering and the sale of the
Securities to prospective investors including, but not limited to, those related
to any presentations or meetings undertaken in connection therewith; provided
that the amounts reimbursed to the Placement Agent by the Company pursuant to
this Section 4 and Section 7, if applicable, shall not exceed $20,000 in the
aggregate.

It is understood that except as provided in this Section 4, Section 6 and
Section 7 hereof, the Placement Agent shall pay all of its own expenses.

Section 5. Conditions of Placement Agent’s Obligations.

The obligations of the Placement Agent hereunder are subject to the following
conditions:

(a) No Action Preventing Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any governmental agency or body which would, as of the Closing Date, prevent the
issuance or sale of the Securities, and no injunction, restraining order or
order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities.

(b) No Material Adverse Change.

(i) Prior to the Closing, there shall not have occurred any change, or any
development involving a prospective change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
Subsidiaries from that set forth in the SEC Reports that, in the Placement
Agent’s judgment, is material and adverse and that makes it, in the Placement
Agent’s judgment, impracticable to market the Securities.

 

-11-



--------------------------------------------------------------------------------

(ii) There shall not have occurred any of the following: (A) a suspension or
material limitation in trading in securities generally on the New York Stock
Exchange, the NASDAQ Stock Market, the NASDAQ Global Select Market, the NASDAQ
Global Market, the NASDAQ Capital Market, the NYSE American or the
over-the-counter market or the establishing on such exchanges or markets by the
SEC or by such exchanges or markets of minimum or maximum prices that are not in
force and effect on the date hereof; (B) a suspension or material limitation in
trading in the Company’s securities on the NASDAQ Stock Exchange or any other
exchange or market or the establishing on any such market or exchange by the SEC
or by such market of minimum or maximum prices that are not in force and effect
on the date hereof; (C) a general moratorium on commercial banking activities
declared by either federal or any state authorities; (D) the outbreak or
escalation of hostilities involving the United States or the declaration by the
United States of a national emergency or war, which in the Placement Agent’s
judgment makes it impracticable or inadvisable to proceed with the Offering or
the delivery of the Securities in the manner contemplated in the Issuance
Agreement; or (E) any calamity or crisis, change in national, international or
world affairs, act of God, change in the international or domestic markets, or
change in the existing financial, political or economic conditions in the United
States or elsewhere, that in the Placement Agent’s judgment makes it
impracticable or inadvisable to proceed with the Offering or the delivery of the
Securities in the manner contemplated in the Issuance Agreement.

(c) Representations and Warranties. Each of the representations and warranties
of the Company contained herein shall be true and correct when made and on and
as of the date hereof and the Closing Date, as if made on such date (except that
those representations and warranties that address matters only as of a
particular date shall remain true and correct as of such date), and all
covenants and agreements herein contained to be performed on the part of the
Company and all conditions herein contained to be fulfilled or complied with by
the Company at or prior to the Closing Date shall have been duly performed,
fulfilled or complied with in all material respects.

(d) Officers’ Certificate. The Placement Agent shall have received on the
Closing Date a certificate of the Company, addressed to the Placement Agent and
dated the Closing Date, signed by the Chief Executive Officer or the President
and the principal financial or accounting officer of the Company to the effect
that the signers of such certificate have carefully examined the SEC Reports, as
well as any marketing materials used in connection with the offering of the
Securities and this Agreement, and that:

(i) each of the representations, warranties and agreements of the Company in
this Agreement were true and correct when originally made and are true and
correct as of the date hereof and the Closing Date (except that those
representations and warranties that address matters only as of a particular date
shall remain true and correct as of such date); and the Company has complied
with all agreements and satisfied all the conditions on its part required under
this Agreement to be performed or satisfied at or prior to the Closing Date; and

(ii) since the date of the most recent financial statements included in the SEC
Reports, there has been no material adverse effect on the condition (financial
or otherwise), prospects, earnings, business or properties of the Company and
its Subsidiaries, taken as a whole, whether or not arising from transactions in
the ordinary course of business; except as described in the SEC Reports.

 

-12-



--------------------------------------------------------------------------------

(e) Additional Documents. Prior to the Closing Date, the Company shall have
furnished to the Placement Agent such further information, certificates and
documents as the Placement Agent may reasonably request.

The documents required to be delivered by this Section 5 shall be delivered at
the office of Cooley LLP, counsel for the Company, located at 500 Boylston
Street, Boston, MA 02116, on the Closing Date.

All letters, evidence and certificates mentioned above or elsewhere in this
Agreement shall be deemed to be in compliance with the provisions hereof only if
they are in form and substance reasonably satisfactory to counsel for the
Placement Agent.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 4, Section 6 and Section 7 hereof shall at all times
be effective and shall survive such termination.

Section 6. Indemnification and Contribution.

(a) Indemnification of the Placement Agent. The Company agrees to indemnify and
hold harmless the Placement Agent, its affiliates, directors, officers and
employees, and agents who have or who are alleged to have participated in the
distribution of the Securities as Placement Agent and each person who controls
the Placement Agent within the meaning of either the Securities Act or the
Exchange Act against any and all losses, claims, damages or liabilities, joint
or several, to which they or any of them may become subject under the Securities
Act, the Exchange Act or other Federal or state statutory law or regulation, at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based on (i) the breach of any representation, warranty, covenant or
agreement made by the Company herein or in the Issuance Agreement or (ii) any
untrue statement or alleged untrue statement of a material fact or a material
omission by or on behalf of the Company for the purpose of offering and selling
the Securities pursuant to the Issuance Agreement; provided that this indemnity
shall not apply (x) to the extent that such loss, claim, liability, expense or
damage resulted from the bad faith, willful misconduct or gross negligence of
the Placement Agent or (y) to any matter for which the Placement Agent agrees to
indemnify the Company hereunder. This indemnity agreement will be in addition to
any liability which the Company may otherwise have.

(b) Indemnification of the Company. The Placement Agent agrees to indemnify and
hold harmless the Company, each of its directors, each of its senior executive
officers and each person who controls the Company within the meaning of either
the Securities Act or the Exchange Act, to the same extent as the foregoing
indemnity from the Company to the Placement Agent, but only with respect to any
losses, claims, damages or liabilities that arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to the Placement
Agent furnished to the Company expressly for use in facilitating the offer and
sale of the Securities.

(c) Notice and Procedures. Promptly after receipt by an indemnified party under
this Section 6 of notice of the commencement of any action, such indemnified
party will, if a claim in respect thereof is to be made against the indemnifying
party under this Section 6, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not

 

-13-



--------------------------------------------------------------------------------

relieve it from liability under paragraph (a) or (b) above unless and to the
extent it did not otherwise learn of such action and such failure results in the
forfeiture by the indemnifying party of substantial rights and defenses and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
paragraph (a) or (b) above. The indemnifying party shall be entitled to appoint
counsel of the indemnifying party’s choice at the indemnifying party’s expense
to represent the indemnified party in any action for which indemnification is
sought (in which case the indemnifying party shall not thereafter be responsible
for the fees and expenses of any separate counsel retained by the indemnified
party or parties except as set forth below); provided, however, that such
counsel shall be satisfactory to the indemnified party. Notwithstanding the
indemnifying party’s election to appoint counsel to represent the indemnified
party in an action, the indemnified party shall have the right to employ
separate counsel (including local counsel), and the indemnifying party shall
bear the reasonable fees, costs and expenses of such separate counsel if (w) the
use of counsel chosen by the indemnifying party to represent the indemnified
party would present such counsel with a conflict of interest, (x) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, (y) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action or (z) the indemnifying party shall authorize the indemnified party
to employ separate counsel at the expense of the indemnifying party; provided,
however, that an indemnifying party shall not be liable for the fees and
expenses of more than one such separate counsel (in addition to local counsel)
in connection with any proceeding or related proceeding in the same
jurisdiction. An indemnifying party shall not be liable for any settlement of
any proceeding effected without its consent (which consent shall not be
unreasonably withheld). Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by
Section 6(a) or (b) hereof, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (A) such settlement is entered into more than 60 days after receipt by such
indemnifying party of the aforesaid request, (B) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days before
such settlement is entered into and (C) such indemnifying party shall not have
reimbursed the indemnified party in accordance with such request or disputed in
good faith the indemnified party’s entitlement to such reimbursement prior to
the date of such settlement. An indemnifying party will not, without the prior
written consent (which consent shall not be unreasonably withheld) of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include an
admission of fault.

(d) Contribution. In the event that the indemnity provided in paragraph (b) or
(c) of this Section 6 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, the Company and the Placement Agent severally
agree to contribute to the aggregate losses, claims, damages and liabilities
(including legal or other expenses reasonably incurred in connection with
investigating or defending the same) (collectively “Losses”) to which the
Company and the Placement Agent may be subject in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and by the Placement Agent on the other from the offering of the
Securities. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the Company and the Placement Agent severally shall
contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
of the Placement Agent on the other in connection with the statements or
omissions which resulted in such

 

-14-



--------------------------------------------------------------------------------

Losses as well as any other relevant equitable considerations. Benefits received
by the Company shall be deemed to be equal to the total net proceeds from the
Offering (before deducting expenses) received by it, and benefits received by
the Placement Agent shall be deemed to be equal to the Placement Fee. Relative
fault shall be determined by reference to, among other things, whether any
untrue or any alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information provided by the
Company on the one hand or the Placement Agent on the other, the intent of the
parties and their relative knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The Company and the
Placement Agent agree that it would not be just and equitable if contribution
were determined by pro rata allocation or any other method of allocation which
does not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this paragraph (d), in no event shall the
Placement Agent be required to contribute any amount in excess of the amount by
which the Placement Fee received by the Placement Agent with respect to the
offering of the Securities exceeds the amount of any damages that the Placement
Agent has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. Notwithstanding the provisions
of this paragraph (d), no person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 6, each person who controls the
Placement Agent within the meaning of either the Securities Act or the Exchange
Act and each director, officer, employee, affiliate and agent of the Placement
Agent shall have the same rights to contribution as the Placement Agent, and
each person who controls the Company within the meaning of either the Securities
Act or the Exchange Act, each senior executive officer of the Company and each
director of the Company shall have the same rights to contribution as the
Company, subject in each case to the applicable terms and conditions of this
paragraph (d).

(e) Representations and Agreements to Survive Delivery. The obligations of the
Company under this Section 6 shall be in addition to any liability which the
Company may otherwise have. The indemnity and contribution agreements of the
parties contained in this Section 6 and the covenants, warranties and
representations of the Company contained in this Agreement shall remain
operative and in full force and effect regardless of (i) any termination of this
Agreement, (ii) any investigation made by or on behalf of the Placement Agent,
any person who controls the Placement Agent within the meaning of either the
Securities Act or the Exchange Act or any affiliate of the Placement Agent, or
by or on behalf of the Company, its directors or officers or any person who
controls the Company within the meaning of either the Securities Act or the
Exchange Act, and (iii) the issuance and delivery of the Securities. The Company
and the Placement Agent agree promptly to notify each other of the commencement
of any proceeding against it and, in the case of the Company, against any of the
Company’s officers or directors in connection with the issuance and sale of the
Securities.

Section 7. Termination.

If (1) this Agreement shall be terminated by the Placement Agent pursuant to
Section 5 hereof or (2) the sale of the Securities to Purchasers is not
consummated because of any failure, refusal or inability on the part of the
Company to comply with the terms or perform any agreement or obligation of this
Agreement or any Issuance Agreement, other than by reason of a default by the
Placement Agent, the Company will, in addition to paying the amounts described
in Section 4 hereof, reimburse the Placement Agent for all of its reasonable,
documented and actual out-of-pocket disbursements (including, but not limited
to, the reasonable and documented fees and disbursements of its outside
counsel); provided that the amounts reimbursed to the Placement Agent by the
Company pursuant to Section 4 and this Section 7 shall not exceed $20,000 in the
aggregate.

 

-15-



--------------------------------------------------------------------------------

Section 8. Notices.

All statements, requests, notices and agreements hereunder shall be in writing
or by facsimile or email transmission, and:

(a) if to the Placement Agent, shall be delivered or sent by mail, facsimile or
email transmission to:

Raymond James & Associates, Inc.

277 Park Avenue

New York, New York 10179

Attention: Stuart Barich

Email:

with a copy (which shall not constitute notice) to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, New York 10017

Attention: Ivan K. Blumenthal, Esq.

Facsimile No.:

Email:

(b) if to the Company, shall be delivered or sent by mail, facsimile or email
transmission to:

Ziopharm Oncology, Inc.

One First Avenue

Parris Building 34

Navy Yard Plaza, Third Floor

Boston, Massachusetts 02129

Attention: General Counsel

Email:

with a copy (which shall not constitute notice) to:

Cooley LLP

500 Boylston Street

Boston, MA 02116

Attention: Joshua D. Rottner

Email:

Any such notice shall be effective only upon receipt. Any party to this
Agreement may change such address for notices by sending to the parties to this
Agreement written notice of a new address for such purpose.

Section 9. Persons Entitled to Benefit of Agreement.

This Agreement shall inure to the benefit of and shall be binding upon the
Placement Agent, the Company and their respective successors and assigns and the
controlling persons, officers and directors referred to in Section 6 hereof.
Nothing in this Agreement is intended or shall be construed to give to any other
person, firm or corporation, other than the persons, firms or corporations
mentioned in the preceding sentence, any legal or equitable remedy or claim
under or in respect of this Agreement, or any provision herein contained. The
term “successors and assigns” as herein used shall not include any purchaser of
the Securities by reason merely of such purchase.

 

-16-



--------------------------------------------------------------------------------

Section 10. Governing Law.

This Agreement is to be construed in accordance with and governed by the federal
law of the United States of America and the internal laws of the State of New
York without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of New York to the rights and duties of the parties.

Section 11. No Fiduciary Relationship.

The Company acknowledges and agrees that the Placement Agent shall act as an
independent contractor, and not as a fiduciary, and any duties of the Placement
Agent with respect to providing investment banking services to the Company,
including the offering of the Securities contemplated hereby (including in
connection with determining the terms of the Offering), shall be contractual in
nature, as expressly set forth herein, and shall be owed solely to the Company.
Each party hereto disclaims any intention to impose any fiduciary or similar
duty on any other party hereto. Additionally, the Placement Agent has not acted
as a financial advisor, nor has advised or is advising, the Company or any other
person as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction with respect to the transactions contemplated hereby. The Company
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and the Placement Agent shall have no
responsibility or liability to the Company with respect thereto. Any review by
the Placement Agent of the Company, the transactions contemplated hereby or
other matters relating to such transactions has been and will be performed
solely for the benefit of the Placement Agent and has not been and shall not be
performed on behalf of the Company or any other person. It is understood that
the Placement Agent has not and will not be rendering an opinion to the Company
as to the fairness of the terms of the Offering. Notwithstanding anything in
this Agreement to the contrary, the Company acknowledges that the Placement
Agent may have financial interests in the success of the Offering contemplated
hereby that are not limited to the Placement Fee. The Company hereby waives and
releases, to the fullest extent permitted by law, any claims that the Company
may have against the Placement Agent with respect to any breach or alleged
breach of fiduciary duty.

Section 12. Headings.

The headings of the various sections of this Agreement have been inserted for
convenience of reference only and shall not be deemed to be part of this
Agreement.

Section 13. Amendments and Waivers.

No supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by the party to be bound thereby. The failure of a party to
exercise any right or remedy shall not be deemed or constitute a waiver of such
right or remedy in the future. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (regardless of whether similar), nor shall any such waiver constitute a
continuing waiver unless otherwise expressly provided.

 

-17-



--------------------------------------------------------------------------------

Section 14. Submission to Jurisdiction.

By the execution and delivery of this Agreement, the Company submits to the
non-exclusive jurisdiction of United States District Court for the Southern
District of New York and of any New York State court sitting in New York City
for purposes of all legal proceedings arising out of or relating to the
Securities or this Agreement. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any such proceeding brought in such a
court and any claim that any such proceeding brought in such court has been
brought in an inconvenient forum. In the event of any legal proceeding arising
out of or relating to the Securities or this Agreement, the prevailing party in
any such legal proceeding shall be entitled to recover out-of-pocket costs and
expenses (including reasonable fees and disbursements of attorneys and experts)
from the non-prevailing party in addition to any damage award that the
non-prevailing party may be entitled to recover under applicable law.

Section 15. Counterparts.

This Agreement may be executed in counterparts, each of which shall constitute
an original, but all of which, when taken together, shall constitute but one
instrument, and shall become effective when one or more counterparts have been
signed by each party hereto and delivered to the other parties. Signatures
transmitted by facsimile or email shall be deemed original signatures.

Section 16. Entire Agreement.

This Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and terminates and supersedes all prior agreements of the parties
(including, for the avoidance of doubt, any engagement letter previously
executed by and among the Company and the Placement Agent) with respect to the
matters covered herein and therein. Except as specifically set forth herein the
Company does not make any representation, warranty, covenant or undertaking with
respect to such matters. Each party expressly represents and warrants that it is
not relying on any oral or written representations, warranties, covenants or
agreements outside of this Agreement.

[Signature page(s) follow]

 

-18-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.

 

Very truly yours, ZIOPHARM ONCOLOGY, INC., a Delaware corporation

By:   /s/ Laurence J.N. Cooper   Name: Laurence J.N. Cooper, M.D., Ph.D.  
Title: Chief Executive Officer

Accepted as of the date first above written:

 

RAYMOND JAMES & ASSOCIATES, INC.

By:   /s/ Stuart Barich   Name: Stuart Barich   Title: Managing Director

[Signature Page to Placement Agency Agreement]



--------------------------------------------------------------------------------

Exhibit A

Issuance Agreement